DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 05/09/2022 is acknowledged. However, while searching Species II species I was also found. Therefore, there was not search burden and the claims will be rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BIBI (US 2017/0299155).
Regarding claim 1, BIBI discloses an upper housing (30’, 32’ and 34’; Fig. 9), wherein the upper housing is configured to support a light engine (light bulb shown in Fig. 8A); and 
a monolithic diffuser (20’, Figs. 8 and 8A) coupled to the upper housing, wherein the diffuser extends along a longitudinal axis from an upper portion (upper portion of 20’, Fig. 8) to a lower portion (lower portion of 20, Fig. 8), wherein the diffuser comprises a central portion (center of 20’ between the upper portion and lower, Fig. 8) between the upper portion and the lower portion, wherein the central portion is configured to diffuse light emitted by the light engine in directions radially away from the longitudinal axis (specifically all of 20’ is a lighting shade which also diffuses light), and wherein the upper portion is configured to be coupled to the upper housing with a tool-less connection in order to allow the diffuser to be coupled to and uncoupled from the upper housing by rotating the diffuser in a direction around the longitudinal axis (Fig. 8, Specifically 23’ and 34’ make a connection that is tool-less, Paragraph 0030).

Regarding claim 4, BIBI discloses the monolithic diffuser (20’, Fig. 8A) is formed with at least one of: fused deposition modeling (FDM), Stereolithography (SLA), Selective Laser Sintering (SLS), and Material Jetting (MJ).
In this apparatus claim, the examiner notes that process limitations with product-by- process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Therefore the term formed with at least one of: fused deposition modeling (FDM), Stereolithography (SLA), Selective Laser Sintering (SLS), and Material Jetting (MJ)will be interpreted to be a process of how it is being made. Therefor patentable weight is not given to the limitation, "formed with at least one of: fused deposition modeling (FDM), Stereolithography (SLA), Selective Laser Sintering (SLS), and Material Jetting (MJ)”.

Regarding claim 16, BIBI discloses the diffuser is coupled to the upper housing without using adhesives, and 
wherein the tool-less connection is configured to allow the diffuser to be uncoupled from the upper housing in order to replace the diffuser with a second diffuser comprising a portion of the tool-less connection (Figs. 8 or 8A, specifically any shade/diffuser with the proper connection would work and there is no adhesive as required).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIBI (US 2017/0299155) in view of Van de Ven (US 20130016509).
Regarding claim 2, BIBI teaches the lower portion (Fig. 8) of a diffuser; 
BIBI fails to teach a lens and connection method.
Van de Ven teaches the lower portion (lower portion of 22, Fig. 9) defines a lip (the lip being the horizontal section of 22 at the bottom, Fig. 9, Paragraph 0028) extending in a radial direction relative to the longitudinal axis (Fig. 9);
wherein the lighting system further comprises: a lens (32, Fig. 9, Paragraph 0028) retaining ring (82, Fig. 9, Paragraphs 0028-0029) coupled to the lip with an annular snap-fit (Paragraphs 0028-0029); and a lens (32, Fig. 9) captured between the lower portion of the reflector (22, Fig. 9) and the lens retaining ring, wherein the lens is configured to filter light emitted by the light engine passing through an internal cavity defined by the diffuser (Paragraph 0028, specifically the light is filtered by diffusion).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffuser of BIBI to include a lip in a radial direction as well as include adding the retaining ring and lens of Van de Vin to the lighting device of BIBI, in order to diffuse light out of the bottom of the lamp shade of BIBI as well as provide a more ascetically pleasing light emission (Van de Vin, Paragraphs 0028-0029).

Regarding claim 10, BIBI fails to teach the lip.
Van de Ven teaches the lip extends radially away from the longitudinal axis (Fig. 9), wherein the lens retaining ring defines an inwardly facing groove (the groove being where 22 and 32 are located inside of 82, Fig. 9), and wherein the lip is positioned within the groove (Fig. 9).

Regarding claim 11, BIBI fails to teach the lip or groove.
Van de Ven teaches the lip and groove are circular in shape (Fig. 9 in view of Fig. 3).

Regarding claim 12, BIBI fails to teach the lip or groove.
the lip (Fig. 9 shows that the lip extends out laterally which is a rectangle) and groove (the groove is the same shape but the complement and includes the lens section) are rectangular in shape.

Regarding claim 14, BIBI fails to teach the lens ring and the groove.
Van de Ven teaches the lens (32, Fig. 9) and the lip are positioned within the groove (Fig. 9).

Regarding claim 15, BIBI teaches the diffuser.
BIBI fails to teach the lens or lens retaining ring.
 Van de Ven teaches the lens retaining ring (82, Fig. 9) is coupled to reflector (22, Fig. 9) without using adhesives or fasteners (Fig. 9), and wherein the annular snap-fit is configured to allow the lens retaining ring to be uncoupled from the diffuser in order to replace the lens with a second lens captured between the lower portion and lens retaining ring (Fig. 9).

Claims 3, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIBI (US 2017/0299155) in view of Van de Ven (US 20130016509) and Allen et al. (US 2015/0338059).
Regarding claim 3, BIBI in view of Van de Ven fails to teach the monolithic diffuser is entirely formed with additive manufacturing.
Allen teaches the monolithic diffuser (270, Fig. 2) is entirely formed with additive manufacturing (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffuser of BIBI to be made entirely with additive manufacturing as taught by Allen, in order to simplify production and provide a common method for creating a diffuser. Specifically, 3D printing is well known in the art and it is easier to print a part than make a block and subtract sections from the block. Given that a 3D printer does it by itself.
In this apparatus claim, the examiner notes that process limitations with product-by- process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Therefore the term additive manufacturing will be interpreted to be a process of how it is being made. Therefor patentable weight is not given to the limitation, " additive manufacturing”.

Regarding claim 5, BIBI teaches the upper portion comprises a planar top surface  (top of 20”, Figs. 10, 11, and 11A) substantially perpendicular to the longitudinal axis and in which is defined a plurality of key-hole openings (23”, Fig. 11), wherein the upper housing comprises a plurality of studs (34”, Fig. 10) extending downwardly from the upper housing in a direction substantially parallel to the longitudinal axis (Fig. 10), and wherein the tool-less connection comprises the plurality of key-hole openings and the plurality of studs (Fig. 10).
BIBI fails to teach wherein the plurality of key-hole openings are defined in an additive manufacturing process.
Allen teaches the monolithic diffuser (270, Fig. 2) is entirely formed with additive manufacturing (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffuser of BIBI to be made entirely with additive manufacturing as taught by Allen, in order to simplify production and provide a common method for creating a diffuser. Specifically, 3D printing is well known in the art and it is easier to print a part than make a block and subtract sections from the block. Given that a 3D printer does it by itself.
In this apparatus claim, the examiner notes that process limitations with product-by- process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Therefore the term additive manufacturing will be interpreted to be a process of how it is being made. Therefor patentable weight is not given to the limitation, " additive manufacturing”.

Regarding claim 13, BIBI fials to teach the lens retaining ring and the groove.
Van de Ven teaches the lens retaining ring, including the groove (Fig. 9).
BIBI in view of Van de Ven fails to teach the lens retaining ring, including the groove, is formed with additive manufacturing.
Allen teaches forming elements (270, Fig. 2) with additive manufacturing (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the lens retaining ring of Van de Ven to be made entirely with additive manufacturing as taught by Allen, in order to simplify production and provide a common method for creating a housing. Specifically, 3D printing is well known in the art and it is easier to print a part than make a block and subtract sections from the block. Given that a 3D printer does it by itself.
In this apparatus claim, the examiner notes that process limitations with product-by- process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Therefore the term additive manufacturing will be interpreted to be a process of how it is being made. Therefor patentable weight is not given to the limitation, " additive manufacturing”.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIBI (US 2017/0299155) in view of Liang (US 2007/0127233).
Regarding claim 6, BIBI teaches the plurality of studs (Fig. 11A).
BIBI fails to teach the plurality of studs each comprise a screw extending downwardly from the upper housing.
Liang teaches the plurality of studs (70, Paragraph 0032 and Fig. 1) each comprise a screw (70, Fig. 1) extending downwardly from the upper housing (30, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the studs of BIBI to be screws as taught by Liang, in order to allow for the removal of the screws if another connection method is desired as well as allowing the user tighten the screws to secure the diffuser more efficiently.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIBI (US 2017/0299155) in view of Van de Ven (US 20130016509) further in view of Gongola et al. (US 2021/0148549).
Regarding claim 7, BIBI teaches the upper portion comprises an internal sidewall (inside of 20’, Figs. 8 and 8A) facing and defining an opening around the longitudinal axis (Fig. 8A); 
wherein the opening is configured so that light emitted from the light engine passes through the opening into an internal cavity defined by the central portion (Fig. 8A), 
wherein the internal sidewall comprises a plurality of L-shaped slots (23’, Fig. 8A), each comprising a first slot portion (vertical section of 23’) extending substantially parallel to the longitudinal axis and a second slot portion (horizontal portion of 23’, Fig. 8A) extending along a curved path around and substantially perpendicular to the longitudinal axis, 
and 
wherein the tool-less connection comprises the plurality of L-shaped slots (figs. 8 or 8A) and the plurality of tabs (24’, Figs. 8 or 8A).
BIBI fails to teach wherein the upper housing comprises an outer sidewall and a plurality of tabs positioned on the outer sidewall and extending radially away from the longitudinal axis.
Gongola teaches wherein the upper housing (160a, Fig. 5) comprises an outer sidewall (outside of 160, Fig. 5) and a plurality of tabs (161, Fig. 5) positioned on the outer sidewall and extending radially away from the longitudinal axis (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the upper housing of BIBI to have the plurality of tabs on the opposite side of the sidewall extending radially away from the longitudinal axis by Gongola and modify the diffuser to compensate for the additional space as taught, in order to provide a specific teaching for a given specification. Specifically, changing direction of the pins from facing inward to outward is obvious in inview of the prior art showing its common in the art.
Allen teaches the monolithic diffuser (270, Fig. 2) is entirely formed with additive manufacturing (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffuser of BIBI to be made entirely with additive manufacturing as taught by Allen, in order to simplify production and provide a common method for creating a diffuser. Specifically, 3D printing is well known in the art and it is easier to print a part than make a block and subtract sections from the block. Given that a 3D printer does it by itself.
In this apparatus claim, the examiner notes that process limitations with product-by- process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Therefore the term additive manufacturing will be interpreted to be a process of how it is being made. Therefor patentable weight is not given to the limitation, " additive manufacturing”.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over BIBI (US 2017/0299155) in view of Van de Ven (US 20130016509) further in view of Gongola et al. (US 2021/0148549) and Allen et al. (US 2015/0338059).
Regarding claim 8, BIBI teaches the monolithic diffuser, including the plurality of L-shaped slots (Fig. 8).
BIBI fails to teach the diffuser is formed with additive manufacturing.
Allen teaches the monolithic diffuser (270, Fig. 2) is entirely formed with additive manufacturing (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffuser of BIBI to be made entirely with additive manufacturing as taught by Allen, in order to simplify production and provide a common method for creating a diffuser. Specifically, 3D printing is well known in the art and it is easier to print a part than make a block and subtract sections from the block. Given that a 3D printer does it by itself.
In this apparatus claim, the examiner notes that process limitations with product-by- process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Therefore the term additive manufacturing will be interpreted to be a process of how it is being made. Therefor patentable weight is not given to the limitation, " additive manufacturing”.

Regarding claim 9, BIBI teaches the upper housing, including the plurality of tabs, are formed as one (Figs. 8 and 8A).
Allen teaches forming elements (270, Fig. 2) with additive manufacturing (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the upper housing of BIBI to be made entirely with additive manufacturing as taught by Allen, in order to simplify production and provide a common method for creating a housing. Specifically, 3D printing is well known in the art and it is easier to print a part than make a block and subtract sections from the block. Given that a 3D printer does it by itself.
In this apparatus claim, the examiner notes that process limitations with product-by- process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Therefore the term additive manufacturing will be interpreted to be a process of how it is being made. Therefor patentable weight is not given to the limitation, " additive manufacturing”.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BIBI (US 2017/0299155) in view of G. W. Eddy (US 636505).
Regarding claim 17, BIBI discloses the central portion comprises a single walled hollow body (Fig. 8).
Eddy teaches the central portion (center of A fig. 1) comprises a single walled hollow body and a plurality of protrusions (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffuser of BIBI to include a plurality of protrusions in a wave shaped pattern, in order to provide an ascetically pleasing light diffusion we well as guide light as desired.

Regarding claim 18, BIBI fails to teach the ridges.
Eddy teaches the plurality of protrusions comprises a plurality of ridges (the ridges of A in Fig. 1), and wherein the ridges extend between the lower portion (lower part of A, Fig. 1) and the upper portion (upper portion being at the top of A, Fig. 1) in a wave-shaped pattern (Fig. 1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over BIBI (US 2017/0299155) in view of Allen (US 2015/0338059).
Regarding claim 19, BIBI teaches the invention of claim 1 and coupling the diffuser to the upper housing with the tool-less connection (Fig. 8A).
BIBI fails to teach additive manufacturing
Allen teaches forming the diffuser (270, Fig. 2) monolithically with additive manufacturing (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffuser of BIBI to be made entirely with additive manufacturing as taught by Allen, in order to simplify production and provide a common method for creating a housing. Specifically, 3D printing is well known in the art and it is easier to print a part than make a block and subtract sections from the block. Given that a 3D printer does it by itself.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over BIBI (US 2017/0299155) in view of Van de Ven (US 20130016509) and further in view of Allen (US 2015/0338059).
Regarding claim 20, BIBI teaches the lighting system of claim 2, coupling the diffuser to the upper housing with the tool-less connection (Fig. 8A).
BIBI fails to teach comprising: forming the diffuser monolithically with additive manufacturing; and capturing the lens between the diffuser and the lens retaining ring by coupling the lens retaining ring to the diffuser with the annular snap-fit.
Van de Ven teaches capturing the lens (32, Fig. 9) between the reflector (22, Fig. 9) and the lens retaining ring (82, Fig. 9) by coupling the lens retaining ring to the diffuser with the annular snap-fit (Paragraphs 0028 and 0029).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffuser of BIBI to include a lip in a radial direction as well as include adding the retaining ring and lens of Van de Vin to the lighting device of BIBI, in order to diffuse light out of the bottom of the lamp shade of BIBI as well as provide a more ascetically pleasing light emission (Van de Vin, Paragraphs 0028-0029).
BIBI in view of Van de Ven fail to teach comprising: forming the diffuser monolithically with additive manufacturing.
Allen teaches forming the diffuser (270, Fig. 2) monolithically with additive manufacturing (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the diffuser of BIBI to be made entirely with additive manufacturing as taught by Allen, in order to simplify production and provide a common method for creating a housing. Specifically, 3D printing is well known in the art and it is easier to print a part than make a block and subtract sections from the block. Given that a 3D printer does it by itself.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al. (US 2020/0124240) teaches an upper housing with a light source, diffuser, and bottom lens section. Kikuchi et al. (US 2017/0332166) teaches a light member with a diffuser and lens. Demuynck teaches a light source with a diffuser being connected by a tool-less connection. Reynolds teaches a light source, diffuser and lens over the bottom of the diffuser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC T EIDE/            Examiner, Art Unit 2875